IN THE SUPREME COURT OF THE STATE OF NEVADA


IN THE MATTER OF DISCIPLINE OF                        No. 60386
STANLEY A. WALTON, ESQ., BAR NO.
4784.

                                                        FILE
                                                        JUL 2 6 2013
                                                        TRACIE K. LINDEMAN
                                                     CLERK OF SUPREME COURT
                                                    BY
                                                          DEPUTY CLE



    ORDER REJECTING CONDITIONAL GUILTY PLEA AND
  REMANDING FOR FURTHER DISCIPLINARY PROCEEDINGS

            This is an automatic review, pursuant to SCR 113, of a
conditional guilty plea agreement involving attorney Stanley A. Walton. A
Southern Nevada Disciplinary Board hearing panel recommended that we
approve the agreement. Under the agreement, Walton admitted to one
violation of RPC 1.4 (communication), two violations of RPC 1.5 (fees), one
violation of RPC 1.8(a) (conflict of interest: current clients), three
violations of RPC 1.15 (safekeeping property), one violation of RPC 3.3
(candor toward the tribunal), and two violations of RPC 8.4 (misconduct).'
Walton pleaded guilty in exchange for a five-year suspension with
conditions including payment of restitution.
            Having reviewed the record of the disciplinary proceedings
and the attached exhibits, we reject the conditional guilty plea agreement.
See SCR 113(1); In re Kenick, 100 Nev. 273, 275, 680 P.2d 972, 973-74

      'Seven other charges were dismissed under the agreement.




                                                                      3 - 22.1(gq
(1984). Assuming evidence can be presented establishing that Walton
committed the acts of misconduct admitted in the conditional guilty plea,
we view such acts as a serious breach of the Nevada Rules of Professional
Conduct warranting the imposition of discipline greater than a five-year
suspension. Because the hearing before the disciplinary panel was based
on the conditional plea, the record is insufficient to determine the proper
amount of discipline. Accordingly, we remand this matter to the Southern
Nevada Disciplinary Board for further proceedings.
              It is so ORDERED.




                                                   C.J.



Gibbons                                   Hardesty
                                                   A      Cit..t   AA*   ,J.




Parraguirre                               Douglas


                           J.
Cherry                                    Saitta


cc: Jeffrey D. Albregts, Chair, Southern Nevada Disciplinary Board
      David A. Clark, Bar Counsel
      Kimberly K. Farmer, Executive Director, State Bar of Nevada
      Thomas F. Pitaro




                                     2